          Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 1 of 44 Page ID #:1




 1   Jennifer F. Novak (SBN 183882)
     Email: novak@jfnovaklaw.com
 2   LAW OFFICE OF JENNIFER F. NOVAK
     500 Silver Spur Road, Suite 206
 3   Rancho Palos Verdes, California 90275
 4   Telephone: (310) 693-0775
     Facsimile: (310) 957-2624
 5
     Sarah Spinuzzi (Bar No. 305658)
 6   Email: sarah@coastkeeper.org
 7   ORANGE COUNTY COASTKEEPER
     3151 Airway Avenue, Suite F-110
 8   Costa Mesa, California 92626
     Telephone: (714) 850-1965
 9
10   Attorneys for Plaintiff Orange County Coastkeeper

11                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
12
13   ORANGE COUNTY COASTKEEPER, a                     Civil Case No. 8:20-cv-1565
     California non-profit corporation;
14                                                    COMPLAINT FOR DECLARATORY
                         Plaintiff,                   AND INJUNCTIVE RELIEF AND
15         v.                                         CIVIL PENALTIES
16   WARE DISPOSAL, INC., a California                (Federal Water Pollution Control Act,
     corporation; BJW Properties, LLC, a              33 U.S.C. §§ 1251 et seq.)
17   California limited liability company
18
                     Defendants.
19
20
21
22         Orange County Coastkeeper (“Coastkeeper” or “Plaintiff”), by and through its
23   counsel, alleges:
24   I.      JURISDICTION AND VENUE
25         1.     Plaintiff brings this civil suit under the citizen suit enforcement provision of
26   the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq. (“Clean Water Act”
27   or “CWA”). See 33 U.S.C. § 1365. This Court has subject matter jurisdiction over the
28   parties and this action pursuant to 33 U.S.C. § 1365(a)(1) and 28 U.S.C. §§ 1331 and

     COMPLAINT                               1                                     8:20-cv-1565
         Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 2 of 44 Page ID #:2




 1   2201 (an action for declaratory and injunctive relief arising under the Constitution and
 2   laws of the United States). On June 11, 2020, Plaintiff issued a 60-day Notice of
 3   Violation and Intent To Sue letter (“Notice Letter”) to Ware Disposal, Inc. (“Ware”) and
 4   BJW Properties, LLC (“BJW”) (collectively, “Defendants”), which is attached to this
 5   complaint as Exhibit A and incorporated here by reference. The Notice Letter informed
 6   Defendants of the violations of California’s General Permit for Discharges of Storm
 7   Water Associated with Industrial Activities (National Pollution Discharge Elimination
 8   System (“NPDES”) General Permit No. CAS000001, Water Quality Order No. 92-12-
 9   DWQ, as amended by Order No. 97-03-DWQ, as amended by Order No. 2014-0057-
10   DWQ) (“Storm Water Permit”) and the Clean Water Act at the subject industrial facility
11   located at 1451 Manhattan Avenue, Fullerton, California 92831 (“Ware Disposal
12   Facility” or “Facility”). The Notice Letter informed Defendants of Plaintiff’s intent to file
13   suit against Defendants to enforce the Storm Water Permit and the Clean Water Act.
14         2.     The Notice Letter was also sent to the registered agent for Defendant, the
15   Attorney General of the United States Department of Justice (“U.S. DOJ”), the
16   Administrator of the United States Environmental Protection Agency (“U.S. EPA”), the
17   Acting Administrator of U.S. EPA Region IX, the Executive Director of the State Water
18   Resources Control Board (“State Board”), and the Executive Officer of the California
19   Regional Water Quality Control Board, Santa Ana Region (“Regional Board”), as
20   required by 40 C.F.R. § 135.2(a)(1) and Section 505(b) of the CWA, 33 U.S.C. §
21   1365(b)(1)(A).
22         3.     More than sixty (60) days have passed since the Notice Letter was served on
23   Defendants and the State and Federal agencies. Plaintiff is informed and believes, and
24   therefore alleges, that none of the State or Federal agencies has commenced or is
25   diligently prosecuting an action to redress the violations alleged in the Notice Letter and
26   in this complaint. See 33 U.S.C. § 1365(b)(1)(B). This action is not barred by any prior
27   administrative penalty under Section 309(g) of the CWA. 33 U.S.C. § 1319(g).
28

     COMPLAINT                               2                                    8:20-cv-1565
            Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 3 of 44 Page ID #:3




 1           4.      Venue is proper in the Central District of California pursuant to Section
 2   505(c)(1) of the CWA, 33 U.S.C. § 1365(c)(1), because the sources of the violations are
 3   located within this judicial district.
 4           5.      Plaintiff seeks relief for Defendants’ substantive and procedural violations
 5   of the Storm Water Permit and the Clean Water Act resulting from industrial activities at
 6   the Facility.
 7   II.       INTRODUCTION
 8           6.      This complaint seeks relief for Defendants’ unlawful discharges of
 9   pollutants into waters of the United States from their industrial operations at 1451
10   Manhattan Avenue, Fullerton, California 92831 (the “Facility”). Specifically,
11   Defendants’ discharge of pollutants from the Facility into Carbon Creek, which flows to
12   Carbon Canyon Creek, Coyote Creek, San Gabriel River, and the Pacific Ocean
13   (collectively referred to as the “Receiving Waters”) in violation of the substantive and
14   procedural requirements of the Storm Water Permit and the Clean Water Act. These
15   violations have been occurring for at least five years from the date of the Notice Letter
16   and are ongoing and continuous.
17   III.      PARTIES
18           A.      Orange County Coastkeeper.
19           7.      Orange County Coastkeeper is a non-profit public benefit corporation
20   organized under the laws of the State of California. Coastkeeper’s office is located at
21   3151 Airway Avenue, Suite F-110, Costa Mesa, California 92626.
22           8.      Coastkeeper has approximately over 1,350 members who live and/or
23   recreate in and around the San Gabriel River watershed. Coastkeeper is dedicated to the
24   preservation, protection, and defense of the environment, wildlife, and natural resources
25   of local surface waters. To further these goals, Coastkeeper actively seeks federal and
26   state agency implementation of the Clean Water Act and, where necessary, directly
27   initiates enforcement actions on behalf of itself, its members, and others.
28

     COMPLAINT                                 3                                    8:20-cv-1565
           Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 4 of 44 Page ID #:4




 1          9.     Coastkeeper’s members use and enjoy the San Gabriel River watershed and
 2   its tributaries, like Carbon Creek, for fishing, boating, swimming, bird watching,
 3   picnicking, wading, viewing wildlife, sailing, kayaking, hiking, engaging in scientific
 4   study, including monitoring and research activities, and/or for aesthetic enjoyment.
 5          10.    Defendants’ failure to comply with the procedural and substantive
 6   requirements of the Storm Water Permit and/or the Clean Water Act, including but not
 7   limited to, discharges of polluted storm water and non-storm water from the Facility
 8   degrade water quality and harm aquatic life in the San Gabriel River watershed and its
 9   tributaries, and impair Coastkeeper’s members’ use and enjoyment of those waters.
10          11.    The violations of the Storm Water Permit and Clean Water Act at the
11   Facility are ongoing and continuous. Thus, the interests of Coastkeeper’s members have
12   been, are being, and will continue to be adversely affected by Defendants’ failure to
13   comply with the Storm Water Permit and the Clean Water Act. The relief sought through
14   this complaint will redress the harms to Coastkeeper’s members caused by Defendants’
15   activities for which they have no other plain, speedy, or adequate remedy at law.
16          B.     The Owner and/or Operator of the Facility.
17           1.    Plaintiff is informed and believes, and therefore alleges that Ware Disposal is
18   an active California Corporation.
19           2.    Plaintiff is informed and believes, and therefore alleges, that Ware Disposal,
20   Inc. is an operator of the Facility.
21           3.    Plaintiff is informed and believes, and therefore alleges, that Ware Disposal
22   has been operating the Facility for the past five years.
23           4.    Plaintiff is informed and believes, and therefore alleges, that Ware Disposal,
24   Inc. is an owner of the Facility.
25           5.    Plaintiff is informed and believes, and therefore alleges, that Ware Disposal,
26   Inc. has been an owner of the Facility for the past five years.
27
28   ///

     COMPLAINT                                4                                    8:20-cv-1565
           Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 5 of 44 Page ID #:5




 1           6.    Plaintiff is informed and believes, and therefore alleges, that the name and
 2   address of the Registered Agent for Ware Disposal is Judith Helaine Ware, located at
 3   1035 E. 4th Street, Santa Ana, California 92701.
 4           7.    Plaintiff refers to Ware Disposal, Inc. within this complaint as the “Facility
 5   Owner and/or Operator.”
 6           8.    Plaintiff is informed and believes, and therefore alleges, that the Facility
 7   operates on land owned by BJW Properties, LLC (“BJW”).
 8           9.    Plaintiff is informed and believes, and therefore alleges, that the name and
 9   address of the Registered Agent for BJW is Judith Helaine Ware, located at 1035 E. 4th
10   Street, Santa Ana, California 92701.
11           10.   Ware Disposal and BJW are collectively referred to within this complaint as
12   “Defendants” and/or “Owners and/or Operator” of the Facility.
13   IV.      LEGAL BACKGROUND
14           A.    The Clean Water Act.
15           11.   Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), prohibits the
16   discharge of any pollutant into waters of the United States unless the discharge complies
17   with various enumerated sections of the CWA. Among other things, section 301(a)
18   prohibits discharges not authorized by, or in violation of, the terms of an NPDES permit
19   issued pursuant to section 402 of the CWA, 33 U.S.C. §§ 1311(a) and 1342(b).
20           12.   The Clean Water Act requires that point source discharges of pollutants to
21   navigable waters be regulated by an NPDES permit. 33 U.S.C. § 1311(a); see 40 C.F.R.
22   § 122.26(c)(1).
23           13.   The “discharge of a pollutant” means, among other things, “any addition of
24   any pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12); see 40
25   C.F.R. § 122.2.
26           14.   The term “point source” means any “discernible, confined and discrete
27   conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well,
28   discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel

     COMPLAINT                                5                                      8:20-cv-1565
         Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 6 of 44 Page ID #:6




 1   or other floating craft, from which pollutants are or may be discharged.” 33 U.S.C. §
 2   1362(14); see 40 C.F.R. § 122.2.
 3         15.    The term “pollutant” includes “dredged spoil, solid waste… rock, sand,
 4   cellar dirt and industrial, municipal, and agricultural waste discharged into water.” 33
 5   U.S.C. § 1362(6); see 40 C.F.R. § 122.2.
 6         16.    “Waters of the United States” are defined as “navigable waters,” and “all
 7   waters which are currently used, were used in the past, or may be susceptible to use in
 8   interstate or foreign commerce, including waters which are subject to the ebb and flow of
 9   the tide.” 33 U.S.C. § 1362(7); 40 C.F.R. § 122.2.
10         17.    The U.S. EPA has promulgated regulations defining “waters of the United
11   States.” See 40 C.F.R. § 122.2. The U.S. EPA interprets “waters of the United States” to
12   include not only traditionally navigable waters, but also other waters including waters
13   tributary to navigable waters, wetlands adjacent to navigable waters, and intermittent
14   streams that could affect interstate commerce. Id.
15         18.    The Clean Water Act confers jurisdiction over waters that are tributaries to
16   traditionally navigable waters where the water at issue has a significant nexus to the
17   navigable water. See Rapanos v. United States, 547 U.S. 715 (2006); see also N. Cal.
18   River Watch v. City of Healdsburg, 496 F.3d 993 (9th Cir. 2007).
19         19.    A significant nexus is established if the “[receiving waters], either alone or
20   in combination with similarly situated lands in the region, significantly affect the
21   chemical, physical, and biological integrity of other covered waters.” Rapanos, 547 U.S.
22   at 779; N. Cal. River Watch, 496 F.3d at 999-1000.
23         20.    A significant nexus is also established if waters that are tributary to
24   navigable waters have flood control properties, including functions such as the reduction
25   of flow, pollutant trapping, and nutrient recycling. Rapanos, 547 U.S. at 782; N. Cal.
26   River Watch, 496 F.3d at 1000-1001.
27         21.    Section 505(a)(1) and Section 505(f) of the Clean Water Act provide for
28   citizen enforcement actions against any “person” who is alleged to be in violation of an

     COMPLAINT                               6                                     8:20-cv-1565
           Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 7 of 44 Page ID #:7




 1   “effluent standard or limitation . . . or an order issued by the Administrator or a State with
 2   respect to such a standard or limitation.” See 33 U.S.C. §§ 1365(a)(i) and 1365(f).
 3           22.   Defendants are a “person” within the meaning of Section 502(5) of the
 4   Clean Water Act. See 33 U.S.C. § 1362(5).
 5           23.   An action for injunctive relief is authorized under Section 505(a) of the
 6   Clean Water Act. See 33 U.S.C. § 1365(a).
 7           24.   Each separate violation of the Clean Water Act subjects the violator to a
 8   penalty of up to $37,500 per day, pursuant to Sections 309(d) and 505 of the CWA
 9   occurring after December 6, 2013 through November 2, 2015, and $58,800 per day per
10   violation for all violations that occurred after November 2, 2015 and were assessed on or
11   after January 13, 2020. See 33 U.S.C. §§ 1319(d) and 1365(a); Adjustment of Civil
12   Monetary Penalties for Inflation, 40 C.F.R. § 19.4.
13           25.   Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), allows
14   prevailing or substantially prevailing parties to recover litigation costs, including
15   attorneys’, experts’, and consultants’ fees.
16           B.    California’s Storm Water Permit.
17           26.   Section 402(p) of the Clean Water Act establishes a framework for
18   regulating industrial storm water discharges under the NPDES permit program. 33 U.S.C.
19   § 1342(p).
20           27.   Section 402(b) of the Clean Water Act allows each state to administer its
21   own U.S. EPA-approved NPDES permit program for regulating the discharge of
22   pollutants, including discharges of polluted storm water. See 33 U.S.C. § 1342(b). States
23   with approved NPDES permit programs are authorized by section 402(b) to regulate
24   industrial storm water discharges through individual NPDES permits issued to
25   dischargers and/or through the issuance of a statewide general NPDES permit applicable
26   to all industrial storm water dischargers. See id.
27
28   ///

     COMPLAINT                               7                                      8:20-cv-1565
         Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 8 of 44 Page ID #:8




 1         28.    California is a state authorized by U.S. EPA to issue NPDES permits.
 2         29.    In California, the State Board is charged with regulating pollutants to protect
 3   California’s water resources. See Cal. Water Code § 13001.
 4         30.    The Storm Water Permit is a statewide general NPDES permit issued by the
 5   State Board pursuant to the Clean Water Act.
 6         31.    Between 1997 and June 30, 2015, the Storm Water Permit in effect was
 7   Order No. 97-03-DWQ (the “1997 Permit”).
 8         32.    On July 1, 2015, pursuant to Order No. 2014-0057-DWQ the Storm Water
 9   Permit was reissued (the “2015 Permit”).
10         33.    The 2015 Permit superseded the 1997 Permit, except for enforcement
11   purposes, and its terms are as stringent, or more stringent, than the terms of the
12   1997 Permit. See 2015 Permit, Finding 6.
13         34.    In order to discharge storm water lawfully in California, industrial
14   dischargers must secure coverage under the Storm Water Permit and comply with its
15   terms or obtain and comply with an individual NPDES permit. 2015 Permit Finding #12.
16   Before beginning industrial operations, dischargers must apply for coverage under the
17   Storm Water Permit by submitting a Notice of Intent to Comply with the Terms of the
18   General Permit to Discharge Storm Water Associated with Industrial Activity (“NOI”) to
19   the State Board. See 2015 Permit, Finding 17.
20         35.    Violations of the Storm Water Permit are violations of the Clean Water Act.
21   See 2015 Permit, Section XXI(A) (Duty to Comply).
22         C.     The Storm Water Permit’s Discharge Prohibitions, Effluent
23                Limitations, and Receiving Water Limitations.
24         36.    The Storm Water Permit contains certain absolute prohibitions. The Storm
25   Water Permit prohibits the direct or indirect discharge of materials other than storm water
26   (“non-storm water discharges”), which are not otherwise authorized by an NPDES
27   permit, to the waters of the United States. See 2015 Permit, Discharge Prohibition III(B).
28

     COMPLAINT                               8                                     8:20-cv-1565
         Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 9 of 44 Page ID #:9




 1          37.   The Storm Water Permit contains Total Maximum Daily Load (“TMDL”)
 2 implementation requirements for waterbodies subject to TMDLs with contributions from
 3 industrial dischargers.
 4          38.   A TMDL is a calculation of the maximum quantity (or load) of a pollutant
 5 that may be added to a water body from all sources, including point sources, nonpoint
 6 sources, aerial deposition, and natural background sources, without exceeding the
 7 applicable Water Quality Standards (“WQS”) for that or those pollutants. See 40 C.F.R. §
 8 130.2(e); 33 U.S.C. § 1313(d)(1)(c); 40 C.F.R. § 130.2(e)-(i).
 9          39.   A TMDL can be expressed as the sum of the wasteload allocations
10 (“WLAs”) and the load allocations, plus a margin of safety. The WLA is the portion of a
11 TMDL allocated to known existing and future point sources. See 40 C.F.R. § 130.2(h).
12          40.   The Regional Board adopted the San Gabriel River Metals and Selenium
13 TMDL (“Metals TMDL”) to control water quality impairments in the San Gabriel River,
14 Coyote Creek and its tributaries due to zinc, copper and lead.
15          41.   The Metals TMDL assigns a WLA for toxic pollutants including copper,
16 lead and zinc to be met at the facility’s industrial discharge location(s) for discharges into
17 the San Gabriel River and Coyote Creek and its tributaries.
18          42.   The Metals TMDL assigned WLAs for copper, lead, and zinc to Responsible
19 Dischargers, to be met at the facility’s industrial discharge location(s). See 2015 Permit,
20 Section (VII)(A)(1)-(3), Attachment E.
21          43.   WLAs were translated into instantaneous maximum Numeric Effluent
22 Limitations (“NELs”).
23          44.   The instantaneous maximum NEL applicable to discharges from the Ware
24 Facility are: copper – 0.027 mg/L; lead – 0.106 mg/L; zinc – 0.158 mg/L. Effective July
25 1, 2020, Responsible Discharger with an NEL exceedance is in violation of the Storm
26 Water Permit and must take corrective action. See 2015 Permit, Section (XX)(B).
27
28

     COMPLAINT                               9                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 10 of 44 Page ID #:10




 1           45.   The Storm Water Permit’s Effluent Limitations require dischargers covered
 2   by the Storm Water Permit to reduce or prevent pollutants in storm water discharges
 3   through the implementation of Best Available Technology Economically Achievable
 4   (“BAT”) for toxic or non-conventional pollutants, and Best Conventional Pollutant
 5   Control Technology (“BCT”) for conventional pollutants. Toxic pollutants are listed at 40
 6   C.F.R. § 401.15 and include copper, lead, and zinc, among others. Conventional
 7   pollutants are listed at 40 C.F.R. § 401.16 and include biochemical oxygen demand
 8   (“BOD”), total suspended solids (“TSS”), oil and grease (“O&G”), and pH. See 2015
 9   Permit, Section V(A).
10           46.   Pursuant to the CWA and the Storm Water Permit, dischargers must employ
11   Best Management Practices (“BMPs”) that constitute BAT and BCT to reduce or
12   eliminate storm water pollution. 33 U.S.C. § 1311(b); 2015 Permit, Effluent Limitation
13   V(A).
14           47.   U.S. EPA’s NPDES Storm Water Multi-Sector General Permit for Industrial
15   Activities (“MSGP”) includes numeric benchmarks for pollutant concentrations in storm
16   water discharges (“EPA Benchmarks”).
17           48.   The U.S. EPA Benchmarks provide an objective standard to determine
18   whether a facility’s BMPs are successfully developed and/or implemented. See MSGP,
19   80 Fed. Reg. 34,403, 34,405 (June 16, 2015); MSGP, 73 Fed. Reg. 56,572, 56,574 (Sept.
20   29, 2008); MSGP, 65 Fed. Reg. 64,746, 64,766-67 (Oct. 30, 2000).
21           49.   The U.S. EPA Benchmarks for the following parameters are: Coliform, E.
22   Coli – 320 MPN/100ml; Enterococcus – 110 MPN/100ml; TSS – 100 mg/L; iron – 1.0
23   mg/L; and aluminum – 0.75 mg/L. Additional U.S. EPA Benchmarks for heavy metals,
24   which depend on the hardness of the receiving water, also apply to storm water
25   discharges from facilities.
26
27
28   ///

     COMPLAINT                              10                                 8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 11 of 44 Page ID #:11




 1            50.   Discharges from an industrial facility containing pollutant concentrations
 2   that exceed U.S. EPA Benchmarks indicate that BMPs that meet BAT for toxic pollutants
 3   and/or BCT for conventional pollutants have not been developed and/or implemented at
 4   the facility. See MSGP, 80 Fed. Reg. 34,403, 34,405 (June 16, 2015); MSGP, 73 Fed.
 5   Reg. 56,572, 56,574 (Sept. 29, 2008); MSGP, 65 Fed. Reg. 64,746, 64,766-67 (Oct. 30,
 6   2000).
 7            51.   The Storm Water Permit’s Receiving Water Limitations prohibit storm water
 8   discharges from adversely impacting human health or the environment. See 2015 Permit,
 9   Section VI(B).
10            52.   Storm water discharges with pollutant levels that exceed levels known to
11   adversely impact aquatic species and the environment are violations of the Receiving
12   Water Limitations, Section VI(B) of the 2015 Permit.
13            53.   The Storm Water Permit’s Receiving Water Limitations also prohibit storm
14   water discharges that cause or contribute to an exceedance of any “applicable Water
15   Quality Standard in a Statewide Water Quality Control Plan or the applicable Regional
16   Board’s Basin Plan.” See 2015 Permit, Receiving Water Limitation VI(A).
17            54.   Water Quality Standards (“WQS”) are pollutant concentration levels
18   determined by the State Board, the various regional boards, and U.S. EPA to be
19   protective of the beneficial uses of the waters that receive polluted discharges.
20            55.   The State of California regulates water quality through the State Board and
21   nine regional boards. Each regional board maintains a separate Water Quality Control
22   Plan that includes WQS for water bodies within its geographical area.
23            56.   The Water Quality Control Plan for the San Gabriel River watershed,
24   California Regional Water Quality Control Board, Santa Ana Region, 3rd Ed., (Rev. June
25   2011) (“Basin Plan”) identifies the “Beneficial Uses” of water bodies in the Santa Ana
26   River region.
27            57.   The Beneficial Uses for Carbon Creek include: Groundwater Recharge;
28   Non-contact Water Recreation; Wildlife Habitat; and intermittent Beneficial Use

     COMPLAINT                                11                                   8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 12 of 44 Page ID #:12




 1   designations for Water Contact Recreation, Warm Freshwater Habitat, and Municipal and
 2   Domestic Supply. See Basin Plan at Table 3-1.
 3         58.    The existing, potential and intermittent Beneficial Uses for Carbon Creek
 4   downstream of the segment within the Regional Board’s jurisdiction identified in the
 5   Santa Ana Basin Plan include: Municipal Supply; Warm Freshwater Habitat; and
 6   Wildlife Habitat. See Basin Plan at Table 3-1.
 7         59.    Carbon Creek flows into Carbon Canyon Creek, which flows into Coyote
 8   Creek, a tributary of the San Gabriel River. The existing, potential and intermittent
 9   Beneficial Uses for Coyote Creek include: Municipal Supply; Industrial Service Supply;
10   Industrial Process Supply; Warm Freshwater Habitat; Wildlife Habitat; and Rare,
11   Threatened or Endangered Species Habitat. Id.
12         60.    The existing, potential and intermittent Beneficial Uses for the San Gabriel
13   River include: Industrial Service Supply; Freshwater Replenishment; Commercial and
14   Sport Fishing; Estuarine Habitat; Marine Habitat; Wildlife Habitat; Rare, Threatened or
15   Endangered Species; Migration of Aquatic Organisms; Spawning, Reproduction and/or
16   Early Development; and Shellfish Harvesting. Id.
17         61.    Surface waters that cannot support the Beneficial Uses of those waters listed
18   in basin plans are designated as impaired water bodies pursuant to Section 303(d) of the
19   Clean Water Act, 33 U.S.C. § 1313(d).
20         62.    According to the 2016 303(d) List of Impaired Water Bodies, Coyote Creek
21   is impaired for dissolved copper, indicator bacteria, iron, malathion, pH, and toxicity.
22         63.    The San Gabriel River Estuary is impaired for copper, dioxin, indicator
23   bacteria, nickel, and dissolved oxygen.
24         64.    The Pacific Ocean at Seal Beach is impaired for indicator bacteria and
25   PCBs. The San Pedro Bay Near/Off Shore Zones are impaired for chlordane, PCBs, Total
26   DDT, and toxicity.
27         65.    Alamitos Bay is listed as impaired for indicator bacteria and dissolved
28   oxygen.

     COMPLAINT                                 12                                 8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 13 of 44 Page ID #:13




 1          66.   Polluted discharges from bin repair facilities, such as the Ware Disposal
 2   Facility, contain pH-affecting substances; metals, such as iron and aluminum; toxic
 3   metals, such as lead and zinc; chemical oxygen demand (“COD”); Total Suspended
 4   Solids (“TSS”); Nitrate plus Nitrite (“N+N”); indicator bacteria; trash; and oil and grease
 5   (“O&G”), each of which causes or contributes to the degradation of these already
 6   impaired surface waters and aquatic-dependent wildlife.
 7          67.   Discharges of pollutants at levels above WQS, like those from the Ware
 8   Disposal Facility, cause or contribute to the impairment of the Beneficial Uses of the
 9   waters receiving the discharges.
10          68.   WQS applicable to dischargers covered by the Storm Water Permit include,
11   but are not limited to, those set out in the Basin Plan, the Water Quality Control Plan –
12   Ocean Waters of California (“California Ocean Plan”), and in the Criteria for Priority
13   Toxic Pollutants for the State of California (“CTR”), 40 C.F.R. § 131.38.
14          69.   The WQS from the California Ocean Plan for fecal coliform density for
15   marine waters is a single sample maximum of 400/100 mL. See California Ocean Plan, at
16   4-5 (Rev. 2019).
17          70.   The WQS for enterococci for water contact in ocean waters has a statistical
18   threshold value (highest value) of 110 cfu/100 mL. Id. at 5.
19          71.   The Basin Plan provides that “inland surface waters shall not contain
20   suspended or settleable solids (“TSS”) in amounts which cause a nuisance or adversely
21   affect beneficial uses as a result of controllable water quality factors.” See Basin Plan, 4-
22   19.
23          72.   The Basin Plan provides that “[t]he pH of inland surface waters shall not be
24   raised above 8.5 or depressed below 6.5 as a result of controllable water quality factors.”
25   See Basin Plan, 4-18.
26
27
28   ///

     COMPLAINT                               13                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 14 of 44 Page ID #:14




 1          73.   The Basin Plan includes a toxicity standard which states that “[t]he
 2   concentrations of toxic pollutants in the water column, sediments or biota shall not
 3   adversely affect beneficial uses.” See Basin Plan, 4-20.
 4          74.   The CTR includes numeric criteria set to protect human health and the
 5   environment in the State of California. Water Quality Standards; Establishment of
 6   Numeric Criteria for Priority Toxic Pollutants for the State of California Factsheet, EPA-
 7   823-00-008 (April 2000), available at:
 8   http://water.epa.gov/lawsregs/rulesregs/ctr/factsheet.cfm.
 9          75.   Discharges with pollutant levels in excess of the CTR criteria, Basin Plan
10   standards, and/or other applicable WQS are violations of Receiving Water Limitations,
11   Section VI(A) of the 2015 Permit.
12          D.    The Storm Water Permit’s Storm Water Pollution Prevention Plan
13                Requirements.
14          76.   Dischargers must develop and implement a Storm Water Pollution
15   Prevention Plan (“SWPPP”) at the time industrial activities begin. 2015 Permit, Sections
16   I(I) (Finding 54), X(B). The SWPPP must identify and evaluate sources of pollutants
17   associated with industrial activities that may affect the quality of storm water and from
18   authorized non-storm water discharges from the facility. 2015 Permit, Section X(G). The
19   SWPPP must identify and implement site-specific BMPs to reduce or prevent pollutants
20   associated with industrial activities in storm water and authorized non-storm water
21   discharges. 2015 Permit, Section X(H). The SWPPP must include BMPs that achieve
22   pollutant discharge reductions attainable via BAT and BCT. 2015 Permit, Section I(D)
23   (Finding 32), Section X(C).
24          77.   The SWPPP must include: a narrative description and summary of all
25   industrial activity, potential sources of pollutants, and potential pollutants; a site map
26   indicating the storm water conveyance system, associated points of discharge, direction
27   of flow, areas of actual and potential pollutant contact, including the extent of pollution-
28   generating activities, nearby water bodies, and pollutants control measures; a description

     COMPLAINT                                14                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 15 of 44 Page ID #:15




 1   of storm water management practices; a description of the BMPs to be implemented to
 2   reduce or prevent pollutants in storm water discharges and authorized non-storm water
 3   discharges; the identification and elimination of non-storm water discharges; the location
 4   where significant materials are being shipped, stored, received, and handled, as well as
 5   the typical quantities of such materials and the frequency with which they are handled; a
 6   description of dust and particulate-generating activities; and a description of individuals
 7   and their current responsibilities for developing and implementing the SWPPP. 2015
 8   Permit, Section X.
 9          78.   The objectives of the SWPPP are to identify and evaluate sources of
10   pollutants associated with industrial activities that may affect the quality of storm water
11   discharges, to identify and implement site-specific BMPs to prevent the exposure of
12   pollutants to storm water, and to reduce or prevent the discharge of polluted storm water
13   from industrial facilities. 2015 Permit, Section X.
14          79.   The Storm Water Permit requires the discharger to evaluate the SWPPP on
15   an annual basis and revise it as necessary to ensure compliance with the Storm Water
16   Permit. 2015 Permit, Section X(B). The Storm Water Permit also requires that the
17   discharger conduct an annual comprehensive site compliance evaluation that includes a
18   review of all visual observation records, inspection reports and sampling and analysis
19   results, a visual inspection of all potential pollutant sources for evidence of, or the
20   potential for, pollutants entering the drainage system, a review and evaluation of all
21   BMPs to determine whether the BMPs are adequate, properly implemented and
22   maintained, or whether additional BMPs are needed, and a visual inspection of equipment
23   needed to implement the SWPPP. 2015 Permit, Section XV.
24          80.   The SWPPP and site maps must be assessed annually and revised as
25   necessary to ensure accuracy and effectiveness. 2015 Permit, Sections I(J) (Finding 55),
26   X(B)(1).
27
28   ///

     COMPLAINT                                15                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 16 of 44 Page ID #:16




 1         E.       The Storm Water Permit’s Monitoring Implementation Program
 2                  Requirements.
 3         81.      The Storm Water Permit requires permittees to develop and implement a
 4   storm water Monitoring Implementation Program (“MIP”) and include it in the SWPPP
 5   prior to conducting, and in order to continue, industrial activities. 2015 Permit, Sections
 6   X(I) and XI.
 7         82.      The MIP’s objective is to detect and measure the concentrations of
 8   pollutants in a facility’s discharge and ensure compliance with the 2015 Permit’s
 9   Discharge Prohibitions, Effluent Limitations, and Receiving Water Limitations. See 2015
10   Permit, Section XI. An adequate MIP ensures that BMPs are effectively reducing and/or
11   eliminating pollutants at the facility and is evaluated and revised whenever appropriate to
12   ensure compliance with the Storm Water Permit. See id.
13         83.      The 2015 Permit requires facility operators to monitor and sample storm
14   water discharges to ensure that the facility is complying with the terms of the 2015
15   Permit. 2015 Permit, Section XI(B).
16         84.      Section XI(A)(1) of the 2015 Permit requires dischargers to conduct
17   monthly visual observations of each drainage area.
18         85.      Section XI(A)(2) of the 2015 Permit requires dischargers to conduct
19   sampling event visual observations and document the presence of any floating and
20   suspended materials, oil and grease, discolorations, turbidity, or odor in the discharge,
21   and the source of any pollutants in storm water discharges from the facility. Dischargers
22   are required to maintain records of observations, observation dates, discharge locations
23   observed, and responses taken to reduce or prevent pollutants from contacting storm
24   water discharges. See 2015 Permit, Section XI(A)(3).
25         86.      The Storm Water Permit also requires dischargers to revise the SWPPP as
26   necessary to ensure that BMPs are effectively reducing and/or eliminating pollutants at
27   the facility. 2015 Permit, Section X(B)(1).
28

     COMPLAINT                               16                                   8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 17 of 44 Page ID #:17




 1          87.   The Storm Water Permit requires dischargers to visually observe and collect
 2   samples of storm water discharges from all locations where storm water is discharged.
 3   2015 Permit Section XI(B)(4).
 4          88.   Section XI(B)(1) of the 2015 Permit requires sampling if a precipitation
 5   event produces a discharge for at least one drainage area, and it is preceded by forty-eight
 6   (48) hours with no discharge from any drainage area (“QSE”).
 7          89.   Section XI(B)(2) of the 2015 Permit requires dischargers to collect and
 8   analyze storm water samples from two (2) QSEs within the first half of each reporting
 9   year (July 1 to December 31), and two (2) QSEs within the second half of each reporting
10   year (January 1 to June 30).
11          90.   Section XI(B)(11) of the 2015 Permit, among other requirements, provides
12   that permittees must submit all sampling and analytical results for all samples to the State
13   via the State Board’s Storm Water Multiple Application & Report Tracking System
14   (“SMARTS”) within thirty (30) days of obtaining all results for each sampling event.
15          91.   Section XI(B)(6)(a)-(b) of the 2015 Permit requires dischargers to analyze
16   samples for TSS, O&G, and pH, and additional parameters identified on a facility-
17   specific basis that serve as indicators of the presence of all industrial pollutants identified
18   in the pollutant source assessment – in addition to those required under the SIC code.
19          92.   Table 1 of the 2015 Permit requires SIC code 3441, such as this facility, to
20   analyze samples for zinc, N+N, iron, and aluminum.
21          93.   Section XI(B)(6)(c) of the 2015 Permit requires dischargers to analyze
22   samples for pollutants associated with industrial operations.
23          94.   Section XI(B)(6)(f) of the 2015 Permit requires dischargers to analyze
24   additional parameters as required by the regional boards.
25          95.   Section XI(B)(6) of the 2015 Permit also requires dischargers to analyze
26   storm water samples for additional applicable industrial parameters related to receiving
27   waters with 303(d) listed impairments or approved Total Maximum Daily Loads.
28

     COMPLAINT                                17                                     8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 18 of 44 Page ID #:18




 1          96.   Section XVI of the 2015 permit requires dischargers to submit an annual
 2   report with a Compliance Checklist that indicates whether a discharger complies with,
 3   and has addressed all applicable requirements, of the 2015 Permit; an explanation for any
 4   non-compliance of requirements within the reporting year, as indicated in the Compliance
 5   Checklist; an identification, including page numbers and/or Sections, of all revisions
 6   made to the SWPPP within the reporting year; and the date(s) of the Annual Evaluation.
 7          F.    The 2015 Permit’s Exceedance Response Action Requirements.
 8          97.   When the 2015 Permit became effective on July 1, 2015, all permittees
 9   began its term in “Baseline status.” See 2015 Permit, Section XII(B). Under the Permit, a
10   facility’s Baseline status changes to “Level 1 status” if sampling results indicate a
11   Numeric Action Level (“NAL”) exceedance for one or more parameters. See 2015
12   Permit, Section XII(C).
13          98.   If an exceedance occurs, a facility’s Level 1 status commences on July 1
14   following the reporting year during which it occurred. See 2015 Permit, Section XII(C).
15   By October 1 following commencement of Level 1 status, permittees are required to:
16   complete an evaluation, with the assistance of a Qualified Industrial Stormwater
17   Practitioner (“QISP”), of the industrial pollutant sources at the facility that are or may be
18   related to the NAL exceedance(s); and identify in the evaluation the corresponding BMPs
19   in the SWPPP and any additional BMPs and SWPPP revisions necessary to prevent
20   future NAL exceedances and to comply with the requirements of Storm Water Permit.
21   See 2015 Permit, Section XII(C)(1)(a)-(c).
22          99.   Although the evaluation may focus on the drainage areas where the NAL
23   exceedance(s) occurred, the facility shall evaluate all drainage areas. See 2015 Permit,
24   Section XII(C)(1)(c).
25          100. Based upon its Level 1 status evaluation, the permitted facility is required to
26   revise the SWPPP as necessary and implement any additional BMPs identified in the
27   evaluation; and certify and submit via SMARTS a Level 1 Exceedance Response Action
28   (“ERA”) Report prepared by a QISP that includes the a summary of the Level 1 ERA

     COMPLAINT                               18                                    8:20-cv-1565
          Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 19 of 44 Page ID #:19




 1   Evaluation and a detailed description of the SWPPP revisions and any additional BMPs
 2   for each parameter that exceeded an NAL. The SWPPP revision must be done as soon as
 3   practicable but no later than January 1 after the facility reaches Level 1 status. See 2015
 4   Permit, Section XII(C)(2)(a)(i)-(ii).
 5           101. A permittee in Level 1 status must also certify and submit via SMARTS the
 6   QISP’s identification number, name, and contact information (telephone number, e-mail
 7   address), also no later than January 1 following commencement of Level 1 status. See
 8   2015 Permit, Section XII(C)(2)(a)(iii).
 9           102. A permittee’s Level 1 status for a parameter will return to Baseline status
10   once a Level 1 ERA Report has been completed, all identified additional BMPs have
11   been implemented, and results from four (4) consecutive qualified storm events that were
12   sampled subsequent to BMP implementation indicate no additional NAL exceedances for
13   that parameter. See 2015 Permit, Section XII(C)(2)(b).
14           103. A permittee’s Level 1 status for any given parameter shall change to Level 2
15   status if sampling results indicate an NAL exceedance for that same parameter while the
16   Discharger is in Level 1. Level 2 status commences on July 1 following the reporting
17   year during which the NAL exceedance(s) occurred. See 2015 Permit, Section XII(D).
18           104. A Discharger in Level 2 status shall submit a Level 2 ERA Action Plan
19   prepared by a QISP that addresses each new Level 2 NAL exceedance by January 1
20   following the reporting year during with the NAL exceedances occurred. On January 1 of
21   the reporting year following the submittal of the Level 2 ERA Action Plan, a Discharger
22   shall certify and submit a Level 2 ERA Technical Report prepared by a QISP to
23   SMARTS. See, 2015 Permit, Section XII(D).
24   V.       FACTUAL BACKGROUND
25           A.    The Facility’s Storm Water Permit Coverage.
26           105. Plaintiff is informed and believes, and based upon that belief alleges, that on
27   or about March 11, 2015, Ware Disposal obtained Storm Water Permit coverage for the
28   Facility by submitting a Notice of Intent (“NOI”) to the State Board.

     COMPLAINT                                 19                                 8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 20 of 44 Page ID #:20




 1          106. Plaintiff is informed and believes, and based upon that belief, alleges that the
 2   NOI identified the owner/operator of the Ware Disposal Facility as “Ware Disposal, Inc.”
 3   located at 1451 Manhattan Ave., Fullerton, California 92831.
 4          107. The NOI lists the Facility as 2.5 acres in size with 2 acres of industrial area
 5   exposed to storm water.
 6          108. The NOI states that the Facility is 20% impervious.
 7          109. The State Board’s electronic SMARTS database lists the current Ware
 8   Disposal Facility Waste Discharge Identification (“WDID”) number as 8 30I024370.
 9          110. SMARTS lists the Facility’s coverage under the Storm Water Permit as
10   “Active.”
11          111. The NOI lists the SIC code for the Facility as 4953 (Refuse Systems).
12          B.    Description of Industrial Activities at the Facility.
13          112. Based upon information available to Coastkeeper, including the Facility
14   SWPPP describing vehicle and equipment maintenance and storage at the Facility,
15   Plaintiff believes, and therefore alleges, that SIC code 4231 (terminal and joint terminal
16   maintenance facilities for motor freight transportation) and/or 4212 (maintenance) also
17   apply to the Facility.
18          113. Plaintiff is informed and believes and, based upon that belief, alleges that the
19   Facility provides residential solid waste and recycling services.
20          114. Plaintiff is informed and believes and, based upon that belief, alleges that the
21   areas of industrial activity at the Facility include a maintenance bay, welding area and
22   paint booth, container storage areas, scrap storage and repair areas, and fueling stations
23   for large vehicles.
24          115. Plaintiff is informed and believes and, based upon that belief, alleges that
25   industrial activities at the Facility include, but are not limited to: maintenance and repair
26   of trash bins and waste-hauler vehicles, storage of empty trash/recycling bins, washing of
27   trash and recycling bins, CNG fueling of trash waste-hauler vehicles, vehicle
28   maintenance, welding, and painting.

     COMPLAINT                               20                                     8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 21 of 44 Page ID #:21




 1          116. Plaintiff is informed and believes and, based upon that belief, alleges that
 2   pollutants associated with industrial activities at the Facility include, but are not limited
 3   to: pH-affecting substances, heavy metals including copper, lead, and zinc, spent abrasive
 4   grits, anti-corrosive compounds, paint chips, scrap metal, welding rods, PCBs, hydraulic
 5   fluids, flame retardants, lubricants, paints, dyes, sealants, trash, indicator bacteria, oil and
 6   grease, sediment and other suspended solids, and nutrients.
 7          117. Plaintiff is informed and believes and, based upon that belief, alleges that
 8   pollutants have been and continue to be tracked throughout the facility by vehicles and
 9   machinery, and that these pollutants are tracked outside of the Facility and accumulate on
10   the driveway, sidewalk, and street outside of the Facility.
11          118. Plaintiff is informed and believes and, based upon that belief, alleges that
12   trash and recycling bins and vehicles are stored outside without adequate cover or
13   containment, resulting in discharges of polluted storm water.
14          119. Plaintiff is informed and believes and, based upon that belief, alleges that
15   storage of metal parts and hazardous materials associated with maintenance, and washing
16   of the bins and vehicles, occur outside without secondary containment or other measures
17   to prevent polluted storm water and prohibited non-storm water discharges from
18   discharging from the Facility.
19          120. Plaintiff is informed and believes, and based upon that belief alleges that the
20   Facility’s Owners’ and/or Operator’s failures to develop and/or implement required
21   BMPs result in the exposure of pollutants associated with their industrial activities to
22   precipitation, and result in the Facility’s discharge of polluted storm water into Receiving
23   Waters in violation of the Storm Water Permit and the Clean Water Act.
24          121. Plaintiff is informed and believes and, based upon that belief, alleges that the
25   Facility’s Owners’ and/or Operators’ failures to develop and/or implement required
26   BMPs also result in discharges of prohibited non-storm water in violation of the Storm
27   Water Permit and the Clean Water Act.
28

     COMPLAINT                                21                                     8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 22 of 44 Page ID #:22




 1          122. Plaintiff is informed and believes, and thereon alleges, that that the activities
 2   and/or areas listed in paragraphs 100-107 are industrial activities and/or areas of
 3   industrial activity at the Facility.
 4          C.     Defendant’s SWPPP and MIP for the Facility.
 5          123. The SWPPP and MIP are publicly available for the Ware Disposal Facility
 6   via the SMARTS database and are dated July 14, 2015.
 7          124. Plaintiff is informed and believes and, based upon that belief, alleges that the
 8   SWPPP and MIP referenced in paragraph 124 is the current SWPPP and MIP for the
 9   Facility.
10          D.     Industrial Activities, Pollutant Sources, Pollutants, and BMPs at the
11                 Facility.
12          125. Plaintiff is informed and believes and, based upon that belief, alleges that the
13   industrial activities and areas of industrial activity are sources of pollutants at the Facility.
14          126. Plaintiff is informed and believes, and thereon alleges, that the industrial
15   activities and areas at the Facility include, but are not limited to, the activities described
16   in paragraphs 105-122.
17          127. The Ware Disposal Facility’s SWPPP Sections entitled: “Facility
18   Description,” and “Description of Potential Pollutant Source” provide brief descriptions
19   of the areas where industrial activities are conducted at the Facility.
20          128. Plaintiff is informed and believes and, based upon that belief, alleges that a
21   Ware Disposal Facility site map (“Site Map”) was uploaded to SMARTS on July 23,
22   2015, and that the Site Map is a map of the Ware Disposal Facility submitted pursuant to
23   Section II(B)(3)(a) of the 2015 Permit.
24          129. Plaintiff is informed and believes and, based upon that belief, alleges that the
25   SWPPP for the Facility and the Site Map fail to identify any discharge points at the
26   Facility.
27
28   ///

     COMPLAINT                                 22                                     8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 23 of 44 Page ID #:23




 1          130. Plaintiff is informed and believes and, based upon that belief, alleges that the
 2   SWPPP for the Facility and the Site Map fail to describe or depict the direction of storm
 3   water flows at the Facility.
 4          131. Plaintiff is informed and believes and, based upon that belief, alleges that the
 5   SWPPP’s pollutant source assessment indicates that metals, including copper, lead, tin
 6   and zinc, are present on site in the welding area and paint booth, but then fails to include
 7   those pollutants in its monitoring plan.
 8          132. The Ware Disposal Facility’s SWPPP sections entitled: “Best Management
 9   Practices” identify the BMPs for the areas of industrial activity at the Facility.
10          133. Plaintiff is informed and believes and, based upon that belief, alleges that
11   BMPs that achieve BAT/BCT have not been implemented at the Facility. For example,
12   storm water discharges from the Facility contain concentrations of pollutants associated
13   with the Facility’s industrial activities above the benchmark levels established by U.S.
14   EPA.
15          134. Courts have expressly held that the U.S. EPA Benchmarks are relevant
16   objective standards to evaluate whether BMPs implemented by a permittee achieve
17   effluent limitations. See Santa Monica Baykeeper v. Kramer Metals, Inc., 619 F.Supp.2d
18   914, 924 (C.D. Cal. 2009) (holding that “EPA Benchmarks are relevant guidelines that
19   should be used to evaluate the efficacy of a facility’s BMPs”).
20          135. Plaintiff is informed and believes, and thereon alleges, that the ongoing
21   exceedances of NALs for iron, aluminum, and TSS as explained in Exhibit 1 demonstrate
22   that Defendants have failed, and continue to fail, to develop and/or implement BMPs at
23   the Facility as required to achieve compliance with the BAT/BCT standards.
24          136. Ware Disposal’s failure to develop and/or implement adequate pollution
25   controls to meet BAT/BCT at the Facility violates, and will continue to violate, the CWA
26   and the Storm Water Permit each and every day.
27
28   ///

     COMPLAINT                                  23                                  8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 24 of 44 Page ID #:24




 1         E.     Discharge Locations at the Facility
 2                 a. Discharge Locations at the Ware Disposal Facility
 3          137. In the Facility’s SWPPP, the Facility Owners and/or Operators report that all
 4   discharge locations are identified in the site map attached as Appendix A. However, the
 5   site map does not contain any discharge locations, nor does it indicate flow direction
 6   within the facility.
 7          138. Based on Coastkeeper’s observations, storm water sheet flows out of the
 8   driveways at the Facility. Water then flows south into a municipal storm drain.
 9          139. The Facility SWPPP states that there is a clarifier in the northwest corner of
10   the Facility maintained by American Oil Company that receives some stormwater flow
11   and may discharge pollutants.
12         F.     The Discharges from the Facility to the Receiving Waters
13          140. Plaintiff is informed and believes and, based upon that belief, alleges that the
14   polluted storm water discharging from the Ware Disposal Facility flows from the
15   municipal storm sewer system into Carbon Creek, which flows into Carbon Canyon
16   Creek, then Coyote Creek – a tributary of the San Gabriel River.
17          141. Plaintiff is informed and believes and, based upon that belief, alleges that the
18   polluted storm water from the Facility discharges from the San Gabriel River to the
19   Pacific Ocean between the cities of Long Beach and Seal Beach. Coastkeeper refers to
20   these surface waters collectively as the “Receiving Waters.”
21          142. Plaintiff is informed and believes, and thereon alleges, that each of the
22   receiving waters described in paragraphs 140 and 141 are waters of the United States.
23          143. In addition to implementing technology-based controls, the Storm Water
24   Permit and the Clean Water Act prohibit storm water discharges and authorized non-
25   storm water discharges that cause or contribute to an exceedance of applicable water
26   quality standards (“WQS”). See 2015 Permit Section VI(A); 33 U.S.C. § 1311 (b)(l)(C);
27   40 C.F.R. §§ 122.4(d), 122.4(i), 122.44(d).
28

     COMPLAINT                              24                                   8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 25 of 44 Page ID #:25




 1         144. Applicable WQS include, among others, the Criteria for Priority Toxic
 2 Pollutants in the State of California, 40 C.F.R. § 131.38 (“CTR”), the California Ocean
 3 Plan, and water quality objectives in the Basin Plan.
 4         145. The Basin Plan states that “[t]oxic substances shall not be discharged at
 5 levels that will bioaccumulate in aquatic resources to levels which are harmful to human
 6 health” and that “[t]he concentrations of toxic pollutants in the water column, sediments
 7 or biota shall not adversely affect beneficial uses.” See Basin Plan 4-20.
 8         146. The Basin Plan also includes applicable narrative WQS. See, generally,
 9 Basin Plan, Ch. 4-20.
10         147. The WQS from the California Ocean Plan for fecal coliform density for
11 marine waters is a single sample maximum of 400/100 mL. See California Ocean Plan, at
12 4-5 (Rev. 2019).
13         148. The WQS for enterococci for water contact in ocean waters has a statistical
14 threshold value (highest value) of 110 cfu/100 mL. Id. at 5.
15         149. On March 10, 2020, Coastkeeper collected a sample from the Facility where
16 the reported concentration of fecal coliform was 170,000 MPN/100 mL and enterococci
17 was greater than 240,000 MPN/100 mL.
18         150. On April 6, 2020, Coastkeeper collected a sample from the Facility where
19 the reported concentration of fecal coliform and enterococci were both greater than
20 240,000 MPN/100 mL and exceeded the testing limits.
21         151. As explained herein, the Receiving Waters are impaired, and thus are unable
22 to support the designated beneficial uses for some of the same pollutants discharging
23 from the Facility. The 2016 303(d) List of Impaired Water Bodies lists the Receiving
24 Waters as impaired for multiple pollutants, including indicator bacteria and iron.
25
26 / / /
27
28 / / /

     COMPLAINT                             25                                   8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 26 of 44 Page ID #:26




 1         152. Plaintiff is informed and believes and, based upon that belief, alleges that the
 2   Facility’s discharges include indicator bacteria and iron that contribute to the impairment
 3   of the Receiving Waters and cause exceedances of these WQS. These discharges also
 4   adversely impact human health or the environment, in violation of Receiving Water
 5   Limitation VI(B) of the Storm Water Permit.
 6         153. Each time discharges of storm water from the Facility cause or contribute to
 7   a violation of an applicable WQS is a separate and distinct violation of Receiving Water
 8   Limitation VI(A) of the Storm Water Permit and Section 301(a) of the Clean Water Act,
 9   33 U.S.C. § 1311(a).
10         154. Each time discharges from the Facility adversely impact human health or the
11   environment is a separate and distinct violation of Receiving Water Limitation VI(B) of
12   the Storm Water Permit and Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a).
13         155. The Storm Water Permit’s Receiving Water Limitations are violated each
14   time polluted storm water is discharged from the Facility. These discharge violations are
15   ongoing and will continue every time these discharges occur.
16         156. Each time discharges of storm water from the Facility cause or contribute to
17   a violation of an applicable WQS, it is a separate and distinct violation of Receiving
18   Water Limitation VI.A. of the 2015 Permit, and Section 301(a) of the Clean Water Act,
19   33 U.S.C. § 1311(a).
20         G.     Non-Storm Water Discharges.
21         157. Plaintiff is informed and believes and, based upon that belief, alleges that
22   unauthorized non-storm water discharges occur at the Facility due to inadequate BMP
23   development and/or implementation necessary to prevent these discharges.
24         158. Plaintiff is informed and believes and, based upon that belief, alleges that
25   unauthorized non-storm water discharges are ongoing and will continue until the Facility
26   Owners and/or Operator develop and implement BMP’s that prevent prohibited on-storm
27   water discharges or obtain separate NPDES permit coverage.
28

     COMPLAINT                              26                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 27 of 44 Page ID #:27




 1         159. Plaintiff is informed and believes and, based upon that belief, alleges that
 2   unauthorized non-storm water discharges occur as a result of bin washing and cleaning
 3   activities at the Ware Disposal Facility.
 4         160. The Facility Owners and/or Operator conduct the activities described at
 5   above without BMPs to prevent related non-storm water discharges.
 6         161. Non-storm water discharges resulting from the activities described at above
 7   are not from sources that are listed among the authorized non-storm water discharges in
 8   Special Conditions and are always prohibited under the Storm Water Permit.
 9         H.      Defendant’s Sampling, Monitoring, and Reporting
10         162. The Ware Disposal Facility’s SWPPP states that the SWPPP’s Monitoring
11   Program satisfies the Storm Water Permit’s requirement for a Monitoring Implementation
12   Plan (MIP).
13         163. Plaintiff is informed and believes and, based upon that belief alleges that the
14   Facility Owners and/or Operator has been conducting, and continue to conduct,
15   operations at the Facility with an inadequately developed, implemented, and/or
16   improperly revised MIP.
17         164. Section XI(B)(3) of the 2015 Permit, dischargers are required to collect and
18   analyze storm water samples from two Qualifying Storm Events (“QSE”) within the first
19   half of each reporting year (July 1st to December 31st) and two QSEs within the second
20   half of each reporting year (January 1st to June 30th).
21         165. Plaintiff is informed and believes and, based upon that belief, alleges that the
22   MIP for the Facility fails to require that the Facility Owners and/or Operator collect storm
23   water samples from all discharge locations at the Facility from all storm water discharges
24   occurring during qualifying storm events.
25         166. Plaintiff is informed and believes and, based upon that belief, alleges that the
26   Facility has not collected a single storm water sample since July 1, 2015.
27         167. Ware Disposal Facility’s SWPPP section entitled Sampling and Analysis
28   Procedures constitutes the “Sampling Program” for the Facility.

     COMPLAINT                               27                                   8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 28 of 44 Page ID #:28




 1          168. The SWPPP Sampling and Analysis Procedures section identifies O&G,
 2   TSS, pH, and Iron as the parameters required for sampling at the Facility.
 3          169. Plaintiff is informed and believes and, based upon that belief, alleges that the
 4   industrial activities at the Facility result in the discharge of storm water containing
 5   indicator bacteria to receiving waters impaired for indicator bacteria, contributing to the
 6   degradation of water quality.
 7          170. Plaintiff is informed and believes, and based upon that belief alleges that the
 8   Facility’s SWPPP fails to meet the requirement for the Facility Owners and/or Operator
 9   to analyze storm water discharges from the Facility for all required parameters by failing
10   to specify that storm water discharges will be analyzed for indicator bacteria.
11          171. Via the SMARTS database, Plaintiff obtained an annual report for the Ware
12   Disposal Facility dated August 1, 2016. Plaintiff is informed and believes and, based
13   upon that belief, alleges that the Annual Report dated August 1, 2016 is the 2015/2016
14   Annual Report for the Ware Disposal Facility.
15          172. Via the SMARTS database, Plaintiff obtained an annual report for the Ware
16   Disposal Facility dated July 10, 2017. Plaintiff is informed and believes and, based upon
17   that belief, alleges that the Annual Report dated July 10, 2017 is the 2016/2017 Annual
18   Report for the Ware Disposal Facility.
19          173. Via the SMARTS database, Plaintiff obtained an annual report for the Ware
20   Disposal Facility dated July 13, 2018. Plaintiff is informed and believes and, based upon
21   that belief, alleges that the Annual Report dated July 13, 2018 is the 2017/2018 Annual
22   Report for the Ware Disposal Facility.
23          174. Via the SMARTS database, Plaintiff obtained an annual report for the Ware
24   Disposal Facility dated August 14, 2019. Plaintiff is informed and believes and, based
25   upon that belief, alleges that the Annual Report dated August 14, 2019 is the 2018/2019
26   Annual Report for the Ware Disposal Facility.
27          175. Via the SMARTS database, Plaintiff obtained an annual report for the Ware
28   Disposal Facility dated July 15, 2020. Plaintiff is informed and believes and, based upon

     COMPLAINT                                28                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 29 of 44 Page ID #:29




 1   that belief, alleges that the Annual Report dated July 15, 2020 is the 2019/2020 Annual
 2   Report for the Ware Disposal Facility.
 3          2015/2016 Reporting Year
 4          176. Plaintiff is informed and believes and, based upon that belief, alleges that
 5   during the 2015/2016 reporting year, the Facility Owners and/or Operator failed to
 6   analyze storm water samples for all required parameters, including pollutants likely to be
 7   present in the Facilities storm water discharges in significant quantities, such as indicator
 8   bacteria.
 9          177. Plaintiff is informed and believes and, based upon that belief, alleges that the
10   Facility Owners and/or Operator failed to conduct and/or record all storm water visual
11   observations during the 2015/2016 reporting year.
12          178. Plaintiff is informed and believes and, based upon that belief, alleges that the
13   Facility Owners and/or Operator failed to collect and/or analyze storm water samples
14   from at least four QSEs during the 2015/2016 reporting year.
15          179. Plaintiff is informed and believes and, based upon that belief, alleges that the
16   2015/2016 Annual Report states that no samples were taken because there are no
17   sampling discharge points on site.
18          180. Plaintiff is informed and believes and, based upon that belief, alleges that
19   Coastkeeper’s samples taken in 2020 demonstrate that there are at least two discharge
20   points at the Facility. Since the Ware Disposal Facility’s SWPPP has not been updated to
21   reflect any changes to storm water flow since 2015, it can be assumed that there were
22   discharge points to sample during the 2015/2016 reporting year.
23          181. Plaintiff is informed and believes and, based upon that belief, alleges that in
24   its 2015/2016 Annual Report, the Facility Owners and/or Operator certified that the
25   Facility was in compliance with the Storm Water Permit.
26          182. Plaintiff is informed and believes and, based upon that belief, alleges that in
27   its 2015/2016 Annual Report, the Facility Owner and/or Operator failed to describe
28   instances of noncompliance with the Storm Water Permit at the Facility.

     COMPLAINT                                29                                   8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 30 of 44 Page ID #:30




 1          183. Plaintiff is informed and believes and, based upon that belief, alleges that the
 2   Facility Owners’ and/or Operator’s certification of compliance in the 2015/2016 Annual
 3   Report was false because the Facility failed to comply with each of the 2015 Permit’s
 4   requirements.
 5          2016/2017 Reporting Year
 6          184. Plaintiff is informed and believes and, based upon that belief, alleges that
 7   during the 2016/2017 reporting year, the Facility Owners and/or Operator failed to
 8   analyze storm water samples for all required parameters, including pollutants likely to be
 9   present in the Facility’s storm water discharges in significant quantities, such as indicator
10   bacteria.
11          185. Plaintiff is informed and believes and, based upon that belief, alleges that the
12   Facility Owners and/or Operator failed to conduct and/or record all storm water visual
13   observations during the 2016/2017 reporting year.
14          186. Plaintiff is informed and believes and, based upon that belief, alleges that the
15   Facility Owners and/or Operator failed to collect and/or analyze storm water samples
16   from at least four QSEs during the 2016/2017 reporting year.
17          187. Plaintiff is informed and believes, and based upon that belief, alleges that the
18   2016/2017 Annual Report states that no samples were taken because there are no
19   sampling discharge points on site.
20          188. Plaintiff is informed and believes and, based upon that belief, alleges that
21   Coastkeeper’s samples taken in 2020 demonstrate that there are at least two discharge
22   points at the Facility. Since the Ware Disposal Facility’s SWPPP has not been updated to
23   reflect any changes to storm water flow since 2015, it can be assumed that there were
24   discharge points to sample during the 2016/2017 reporting year.
25   Plaintiff is informed and believes and, based upon that belief, alleges that the Facility
26   Owner and/or Operator certified that the Facility was in compliance with the Storm
27   Water Permit in its 2016/2017 Annual Report.
28

     COMPLAINT                               30                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 31 of 44 Page ID #:31




 1          189. Plaintiff is informed and believes and, based upon that belief, alleges that the
 2   Facility Owners and/or Operator failed to describe instances of noncompliance with the
 3   Storm Water Permit at the Facility in its 2016/2017 Annual Report.
 4          190. Plaintiff is informed and believes and, based upon that belief, alleges that the
 5   Facility Owners’ and/or Operator’s certification of compliance in the 2016/2017 Annual
 6   Report was false because the Facility failed to comply with each of the requirements of
 7   the 2015 Permit.
 8          2017/2018 Reporting Year
 9          191. Plaintiff is informed and believes and, based upon that belief, alleges that
10   during the 2017/2018 reporting year, the Facility Owners and/or Operator failed to
11   analyze storm water samples for all required parameters, including pollutants likely to be
12   present in the Facility’s storm water discharges in significant quantities, such as indicator
13   bacteria.
14          192. Plaintiff is informed and believes and, based upon that belief, alleges that the
15   Facility Owners and/or Operator failed to collect and/or analyze storm water samples
16   from at least four QSEs during the 2017/2018 reporting year.
17          193. Plaintiff is informed and believes and, based upon that belief, alleges that the
18   2017/2018 Annual Report states that no samples were collected this reporting year
19   because there was not sufficient runoff.
20          194. Plaintiff has obtained climatological data from the National Oceanic and
21   Atmospheric Administration (“NOAA”) which demonstrates that sufficient rainfall
22   occurred at the Facility to afford Defendants additional opportunities to sample
23   significant rain events during the 2017/2018 reporting year.
24          195. Plaintiff is informed and believes and, based upon that belief, alleges that the
25   Facility Owners and/or Operator certified that the Facility was in compliance with the
26   Storm Water Permit in its 2017/2018 Annual Report.
27
28   ///

     COMPLAINT                               31                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 32 of 44 Page ID #:32




 1          196. Plaintiff is informed and believes and, based upon that belief, alleges that the
 2   Facility Owners and/or Operator failed to describe instances of noncompliance with the
 3   Storm Water Permit at the Facility in its 2017/2018 Annual Report.
 4          197. Plaintiff is informed and believes and, based upon that belief, alleges that the
 5   Facility Owners’ and/or Operator’s certification of compliance in the 2017/2018 Annual
 6   Report was false because the Facility failed to comply with each of the requirements of
 7   the 2015 Permit.
 8          2018/2019 Reporting Year
 9          198. Plaintiff is informed and believes and, based upon that belief, alleges that
10   during the 2018/2019 reporting year, the Facility Owners and/or Operator failed to
11   analyze storm water samples for all required parameters, including pollutants likely to be
12   present in the Facility’s storm water discharges in significant quantities, such as indicator
13   bacteria.
14          199. Plaintiff is informed and believes and, based upon that belief, alleges that the
15   Facility Owners and/or Operator failed to conduct and/or record all storm water visual
16   observations during the 2018/2019 reporting year.
17          200. Plaintiff is informed and believes and, based upon that belief, alleges that the
18   Facility Owners and/or Operator failed to collect and/or analyze storm water samples
19   from at least four QSEs during the 2018/2019 reporting year.
20          201. Plaintiff is informed and believes and, based upon that belief, alleges that the
21   Facility Owners and/or Operator certified that the Facility was in compliance with the
22   Storm Water Permit in its 2018/2019 Annual Report.
23          202. Plaintiff is informed and believes and, based upon that belief, alleges that the
24   Facility Owners and/or Operator failed to describe instances of noncompliance with the
25   Storm Water Permit at the Facility in its 2018/2019 Annual Report.
26
27
28   ///

     COMPLAINT                               32                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 33 of 44 Page ID #:33




 1          203. Plaintiff is informed and believes and, based upon that belief, alleges that the
 2   Facility Owners’ and/or Operator’s certification of compliance in the 2018/2019Annual
 3   Report was false because the Facility failed to comply with each of the requirements of
 4   the 2015 Permit.
 5         2019/2020 Reporting Year
 6          204. Plaintiff is informed and believes and, based upon that belief, alleges that
 7   during the 2019/2020 reporting year, the Facility Owners and/or Operator failed to
 8   analyze storm water samples for all required parameters, including pollutants likely to be
 9   present in the Facility’s storm water discharges in significant quantities, such as indicator
10   bacteria.
11          205. Plaintiff is informed and believes and, based upon that belief, alleges that the
12   Facility Owners and/or Operator failed to conduct and/or record all storm water visual
13   observations during the 2019/2020 reporting year.
14          206. Plaintiff is informed and believes and, based upon that belief, alleges that the
15   Facility Owners and/or Operator failed to collect and/or analyze storm water samples
16   from at least four QSEs during the 2019/2020 reporting year.
17          207. Plaintiff is informed and believes and, based upon that belief, alleges that the
18   2019/2020 Annual Report states that no samples were taken because the Facility utilized
19   gravel bags around the perimeter that did not allow stormwater to discharge from the
20   Facility.
21          208. Plaintiff is informed and believes and, based upon that belief, alleges that
22   samples taken by Coastkeeper on March 10, 2020 and April 6, 2020 confirming high
23   quantities of indicator bacteria demonstrate that stormwater discharged from the Facility
24   in sufficient quantities for sampling to occur.
25          209. Plaintiff is informed and believes and, based upon that belief, alleges that the
26   Facility Owners and/or Operator certified that the Facility was in compliance with the
27   Storm Water Permit in its 2018/2019 Annual Report.
28

     COMPLAINT                               33                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 34 of 44 Page ID #:34




 1          210. Plaintiff is informed and believes and, based upon that belief, alleges that
 2   that the Facility Owners and/or Operator failed to describe instances of noncompliance
 3   with the Storm Water Permit at the Facility in its 2018/2019 Annual Report.
 4          211. Plaintiff is informed and believes and, based upon that belief, alleges that the
 5   Facility Owners’ and/or Operator’s certification of compliance in the 2019/2020 Annual
 6   Report was false because the Facility failed to comply with each of the requirements of
 7   the 2015 Permit.
 8   VI.     CLAIMS FOR RELIEF
 9                                    FIRST CAUSE OF ACTION
10               Violation of Section 301(a) of the Clean Water Act by Discharging
11                 Contaminated Storm Water in Violation of the Storm Water
12                                Permit’s Effluent Limitations.
13                            33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
14          212. Plaintiff incorporates the allegations contained in the above paragraphs as
15   though fully set forth herein.
16          213. Plaintiff is informed and believes and, based upon that belief, alleges that
17   Defendant has failed, and continues to fail, to reduce or prevent pollutants associated
18   with industrial activities at the Facility from discharging from the Facility through
19   implementation of BMPs that achieve BAT/BCT.
20          214. Plaintiff is informed and believes, and thereon alleges, that discharges of
21   storm water containing levels of pollutants that do not achieve compliance with
22   BAT/BCT standards from the Facility occur every time storm water discharges from the
23   Facility.
24          215. Defendants’ failure to develop and/or implement BMPs that achieve the
25   pollutant discharge reductions attainable via BAT or BCT at the Facility is a violation of
26   the Storm Water Permit and the CWA. 2015 Permit, Section I(D) (Finding 32), Effluent
27   Limitation V(A); 33 U.S.C. § 1311(b).
28

     COMPLAINT                               34                                   8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 35 of 44 Page ID #:35




 1          216. The Facility Owners and/or Operator have violated and will continue to
 2   violate the Storm Water Permit’s Effluent Limitations each and every time storm water
 3   containing levels of pollutants that do not achieve BAT/BCT standards discharges from
 4   the Facility.
 5          217. The Facility Owners and/or Operator have been in violation of the Storm
 6   Water Permit at the Facility every day from July 1, 2015 to the present.
 7          218. Plaintiff is informed and believes and, based upon that belief, alleges that the
 8   Facility Owners and/or Operator violated the Effluent Limitations of the Storm Water
 9   Permit and the Clean Water Act within the applicable statute of limitations, and such
10   violations are ongoing and continuous.
11          219. Each and every violation of the Storm Water Permit’s Effluent Limitations is
12   a separate and distinct violation of Section 301(a) of the CWA, 33 U.S.C. § 1311(a).
13          220. By committing the acts and omissions alleged above, the Facility Owner
14   and/or Operator are subject to an assessment of civil penalties for each and every
15   violation of the CWA occurring from July 1, 2015 to the present, pursuant to Sections
16   309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
17          221. An action for injunctive relief is authorized by CWA Section 505(a),
18   33 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above
19   would irreparably harm Plaintiff and the citizens of the State of California, for which
20   harm Plaintiff has no plain, speedy, or adequate remedy at law.
21          222. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
22   an actual controversy exists as to the rights and other legal relations of the Parties.
23         WHEREFORE, Plaintiff prays for judgment against Defendants as set forth
24   hereafter.
25
26   ///
27
28   ///

     COMPLAINT                                35                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 36 of 44 Page ID #:36




 1                                SECOND CAUSE OF ACTION
 2               Defendants’ Discharges of Contaminated Storm Water in Violation
 3                     of Storm Water Permit’s Receiving Water Limitations
 4                                    and the Clean Water Act.
 5                         33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
 6          223. Plaintiff incorporates the allegations contained in the above paragraphs as
 7   though fully set forth herein.
 8          224. Plaintiff is informed and believes and, based upon that belief, alleges that
 9   within the applicable statute of limitations, discharges of storm water containing levels of
10   pollutants that adversely impact human health and/or the environment occur each time
11   storm water discharges from the Facility.
12          225. Plaintiff is informed and based upon that belief, alleges that within the
13   applicable statute of limitations, storm water containing levels of pollutants that cause or
14   contribute to exceedances of water quality standards has discharged, and continues to
15   discharge, each time storm water discharges from the Facility.
16          226. The Facility Owners and/or Operator has violated and will continue to
17   violate the Storm Water Permit’s Receiving Water Limitations each and every time storm
18   water containing levels of pollutants that adversely impact human health and/or the
19   environment, and that cause or contribute to exceedances of WQS, discharges from the
20   Facility.
21          227. Plaintiff is informed and believes and, based upon that belief, alleges that the
22   Facility Owners and/or Operator has the Storm Water Permit’s Receiving Water
23   Limitations and the CWA within the applicable statute of limitations, and such violations
24   are ongoing and continuous.
25          228. Each and every violation, within the applicable statute of limitations, of the
26   Storm Water Permit Receiving Water Limitations is a separate and distinct violation of
27   Section 301(a) of the CWA, 33 U.S.C. § 1311(a).
28

     COMPLAINT                               36                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 37 of 44 Page ID #:37




 1          229. By committing the acts and omissions alleged above, the Facility Owners
 2   and/or Operator are subject to an assessment of civil penalties for each and every
 3   violation of the CWA occurring from July 1, 2015, to the present, pursuant to Sections
 4   309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
 5          230. An action for injunctive relief under the Clean Water Act is authorized by
 6   Section 505(a), 33 U.S.C. § 1365(a). Continuing commission of the acts and omissions
 7   alleged above would irreparably harm Plaintiff and the citizens of the State of California,
 8   for which harm Plaintiff has no plain, speedy, or adequate remedy at law.
 9          231. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
10   an actual controversy exists as to the rights and other legal relations of the Parties.
11         WHEREFORE, Plaintiff prays for judgment against Defendants as set forth
12   hereafter.
13                                    THIRD CAUSE OF ACTION
14                Defendants’ Discharges of Non-Storm Water in Violation of the
15                        Storm Water Permit and the Clean Water Act.
16                        33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
17          232. Plaintiff incorporates the allegations contained in the above paragraphs as
18   though fully set forth herein.
19          233. Plaintiff is informed and believes and, based upon that belief, alleges that the
20   Facility Owners and/or Operator have violated the Storm Water Permit’s Discharge
21   Prohibitions, within the applicable statute of limitations, and such violations are ongoing
22   and continuous.
23          234. Each and every violation, within the applicable statute of limitations, of the
24   Storm Water Permit’s Discharge Prohibitions is a separate and distinct violation of
25   Section 301(a) of the CWA, 33 U.S.C. § 1311(a).
26
27
28   ///

     COMPLAINT                                37                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 38 of 44 Page ID #:38




 1          235. By committing the acts and omissions alleged above, the Facility Owners
 2   and/or Operator are subject to an assessment of civil penalties for each and every
 3   violation of the CWA occurring from July 1, 2015, to the present, pursuant to Sections
 4   309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
 5          236. An action for injunctive relief under the CWA is authorized by 33 U.S.C.
 6   § 1365(a). Continuing commission of the acts and omissions alleged above would
 7   irreparably harm Plaintiff and the citizens of the State of California, for which harm
 8   Plaintiff has no plain, speedy, or adequate remedy at law.
 9          237. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
10   an actual controversy exists as to the rights and other legal relations of the Parties.
11         WHEREFORE, Plaintiff prays for judgment against Defendants as set forth
12   hereafter.
13                                FOURTH CAUSE OF ACTION
14                Defendants’ Failure to Adequately Develop, Implement, and/or
15            Revise a Storm Water Pollution Prevention Plan in Violation of the
16                        Storm Water Permit and the Clean Water Act.
17          238. Plaintiff incorporates the allegations contained in the above paragraphs as
18   though fully set forth herein.
19          239. Plaintiff is informed and believes and, based upon that belief, alleges within
20   the applicable statute of limitations, that the Facility Owners and/or Operator have failed
21   and continues to fail to develop an adequate SWPPP for the Facility, in violation of the
22   Storm Water Permit.
23          240. Plaintiff is informed and believes and, based upon that belief, alleges within
24   the applicable statute of limitations, that the Facility Owners and/or Operator have failed
25   and continue to fail to adequately implement the SWPPP for the Facility, in violation of
26   the Storm Water Permit.
27
28   ///

     COMPLAINT                                38                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 39 of 44 Page ID #:39




 1          241. Plaintiff is informed and believes and, based upon that belief, alleges within
 2   the applicable statute of limitations, that the Facility Owners and/or Operator have failed
 3   and continue to fail to adequately revise the SWPPP for the Facility, in violation of the
 4   Storm Water Permit.
 5          242. The Facility Owners and/or Operator have been in violation of the Storm
 6   Water Permit at the Facility every day from July 1, 2015 to the present.
 7          243. These violations of the Storm Water Permit and the CWA at the Facility are
 8   ongoing and continuous.
 9          244. The Facility Owner and/or Operator will continue to be in violation of the
10   Storm Water Permit and the CWA each and every day the Facility Owners and/or
11   Operator fails to adequately develop, implement, and/or revise the SWPPPs for the
12   Facility.
13          245. Each and every violation of the Storm Water Permit’s SWPPP requirements
14   at the Facility is a separate and distinct violation of the CWA.
15          246. By committing the acts and omissions alleged above, the Facility Owners
16   and/or Operator are subject to an assessment of civil penalties for each and every
17   violation of the CWA occurring from July 1, 2015, to the present, pursuant to Sections
18   309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
19          247. An action for injunctive relief under the CWA is authorized by Section
20   505(a) of the CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and
21   omissions alleged above would irreparably harm Plaintiff and the citizens of the State of
22   California, for which harm Plaintiff has no plain, speedy, or adequate remedy at law.
23          248. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
24   an actual controversy exists as to the rights and other legal relations of the Parties.
25         WHEREFORE, Plaintiff prays for judgment against the Defendants as set forth
26   hereafter.
27
28   ///

     COMPLAINT                                39                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 40 of 44 Page ID #:40




 1                                    FIFTH CAUSE OF ACTION
 2              Defendants’ Failure to Adequately Develop, Implement, and/or
 3             Revise a Monitoring Implementation Program in Violation of the
 4                       Storm Water Permit and the Clean Water Act.
 5                       33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
 6         249. Plaintiff incorporates the allegations contained in the above paragraphs as
 7   though fully set forth herein.
 8         250. Plaintiff is informed and believes and, based upon that belief, alleges within
 9   the applicable statute of limitations, that the Facility Owners and/or Operator have failed
10   and continue to fail to develop an adequate MIP for the Facility, in violation of the Storm
11   Water Permit.
12         251. Plaintiff is informed and believes and, based upon that belief, alleges within
13   the applicable statute of limitations, that the Facility Owners and/or Operator have failed
14   and continue to fail to adequately implement the MIP for the Facility, in violation of the
15   Storm Water Permit.
16         252. Plaintiff is informed and believes and, based upon that belief, alleges within
17   the applicable statute of limitations, that the Facility Owners and/or Operator have failed
18   and continue to fail to adequately revise the MIP for the Facility, in violation of the
19   Storm Water Permit.
20         253. The Facility Owners and/or Operator have been in violation of the Storm
21   Water Permit’s monitoring requirements at the Facility every day from July 1, 2015 to
22   the present.
23         254. The Facility Owner’s and/or Operator’s violations of the Storm Water
24   Permit monitoring requirements and the CWA at the Facility are ongoing and continuous.
25         255. The Facility Owner and/or Operators will continue to be in violation of
26   Section XI of the 2015 Permit and the CWA each and every day they fail to adequately
27   develop, implement, and/or revise the MIP for the Facility.
28

     COMPLAINT                               40                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 41 of 44 Page ID #:41




 1          256. Each and every violation of the Storm Water Permit’s MIP requirements at
 2   the Facility is a separate and distinct violation of the CWA.
 3          257. By committing the acts and omissions alleged above, the Facility Owners
 4   and/or Operator are subject to an assessment of civil penalties for each and every
 5   violation of the CWA occurring from July 1, 2015, to the present, pursuant to Sections
 6   309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
 7          258. An action for injunctive relief under the CWA is authorized by Section
 8   505(a) of the CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and
 9   omissions alleged above would irreparably harm Plaintiff and the citizens of the State of
10   California, for which harm Plaintiff has no plain, speedy, or adequate remedy at law.
11          259. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
12   an actual controversy exists as to the rights and other legal relations of the Parties.
13         WHEREFORE, Plaintiff prays for judgment against the Defendants as set forth
14   hereafter.
15                                    SIXTH CAUSE OF ACTION
16                Defendants’ Failure to Report as Required by the Storm Water
17                        Permit in Violation of the Storm Water Permit
18                                     and the Clean Water Act.
19                        33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
20          260. Plaintiff incorporates the allegations contained in the above paragraphs as
21   though fully set forth herein.
22          261. Plaintiff is informed and believes and, based upon that belief, alleges within
23   the applicable statute of limitations, that the Facility Owners’ and/or Operator’s
24   2015/2016 Annual Report fails to meet the requirements of Section XVI(B) of the 2015
25   Permit.
26
27   ///
28

     COMPLAINT                                41                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 42 of 44 Page ID #:42




 1          262. Plaintiff is informed and believes and, based upon that belief alleges, within
 2   the applicable statute of limitations, that the Facility Owners’ and/or Operator’s
 3   2016/2017 Annual Report fails to meet the requirements of Section XVI(B) of the 2015
 4   Permit.
 5          263. Plaintiff is informed and believes and, based upon that belief alleges, within
 6   the applicable statute of limitations, that Facility Owners’ and/or Operator’s 2017/2018
 7   Annual Report fails to meet the requirements of Section XVI(B) of the 2015 Permit.
 8          264. Plaintiff is informed and believes and, based upon that belief alleges, within
 9   the applicable statute of limitations, that Facility Owners’ and/or Operator’s 2018/2019
10   Annual Report fails to meet the requirements of Section XVI(B) of the 2015 Permit.
11          265. The Facility Owners and/or Operator have been in violation of Section XVI
12   of the 2015 Permit and the CWA every day since at least July 1, 2015.
13          266. The Facility Owners’ and/or Operator’s violations of the reporting
14   requirements of the Storm Water Permit and the CWA are ongoing and continuous.
15          267. By committing the acts and omissions alleged above, the Facility Owners
16   and/or Operator are subject to an assessment of civil penalties for each and every
17   violation of the CWA occurring from July 1, 2015, to the present, pursuant to Sections
18   309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
19          268. An action for injunctive relief under the CWA is authorized by Section
20   505(a) of the CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and
21   omissions alleged above would irreparably harm Plaintiff and the citizens of the State of
22   California, for which harm Plaintiff has no plain, speedy, or adequate remedy at law.
23          269. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
24   an actual controversy exists as to the rights and other legal relations of the Parties.
25
26   ///
27
28   ///

     COMPLAINT                                42                                    8:20-cv-1565
        Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 43 of 44 Page ID #:43




 1          WHEREFORE, Plaintiff prays judgment against the Defendants as set forth
 2   hereafter.
 3
 4   VII.    RELIEF REQUESTED
 5          270. Plaintiff respectfully requests that this Court grant the following relief:
 6          a.    A Court order declaring the Defendants to have violated and to be in
 7   violation of Sections 301(a) and (b) of the Clean Water Act, 33 U.S.C. §§ 1311(a) and
 8   (b); for discharging pollutants from the Facility in violation of a permit issued pursuant to
 9   Section 402(p) of the CWA, 33 U.S.C. § 1342(p), for failing to meet effluent limitations
10   which include BAT/BCT requirements, for failing to meet receiving water limitations,
11   for failure to develop and implement and adequate SWPPP, for failure to develop and
12   implement an adequate MIP, for failure to submit accurate annual reports, and for failing
13   to comply with the substantive and procedural requirements of the Storm Water Permit.
14          b.    A Court order enjoining Defendants from discharging pollutants without an
15   NPDES permit;
16          c.    A Court order requiring Defendants to implement affirmative injunctive
17   measures designed to eliminate Defendants’ violations of the substantive and procedural
18   requirements of the Storm Water Permit and the Clean Water Act;
19          d.    A Court order assessing civil monetary penalties for each violation of the
20   CWA at $37,500.00 per violation per day, pursuant to Sections 309(d) and 505 of the
21   CWA occurring after December 6, 2013 through November 2, 2015, and $58,800 per day
22   per violation for all violations that occurred after November 2, 2015 and were assessed
23   on or after January 13, 2020. See 33 U.S.C. §§ 1319(d) and 1365(a); Adjustment of Civil
24   Monetary Penalties for Inflation, 40 C.F.R. § 19.4.
25          e.    A Court order awarding Plaintiff its reasonable costs of suit, including
26   attorneys’, witness, experts’, and consultants’ fees, as permitted by Section 505(d) of the
27   Clean Water Act, 33 U.S.C. § 1365(d); and
28

     COMPLAINT                               43                                    8:20-cv-1565
       Case 8:20-cv-01565 Document 1 Filed 08/21/20 Page 44 of 44 Page ID #:44




 1         f.   Any other relief as this Court may deem appropriate.
 2
 3   Dated: August 21, 2020                   Respectfully submitted,
 4
 5                                            By __Jennifer F. Novak________________
 6                                               Jennifer F. Novak
                                                 Attorney for Plaintiff
 7                                               Orange County Coastkeeper
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     COMPLAINT                           44                               8:20-cv-1565
